Exhibit 10.22
Supplemental Agreement No. 6
to
Purchase Agreement No. 3157
between
The Boeing Company
And
Federal Express Corporation
Relating to Boeing Model 777-FREIGHTER Aircraft
THIS SUPPLEMENTAL AGREEMENT, entered into as of the 17th day of March 2010, by
and between THE BOEING COMPANY (Boeing) and FEDERAL EXPRESS CORPORATION
(Customer);
W I T N E S S E T H:
WHEREAS, the parties entered into that certain Purchase Agreement No. 3157,
dated November 7, 2006 (Purchase Agreement), relating to the purchase and sale
of certain Boeing Model 777-FREIGHTER Aircraft (the Aircraft);
WHEREAS, the parties entered into an Aircraft General Terms Agreement, dated
November 7, 2006, as incorporated by reference into the Purchase Agreement
(AGTA);
WHEREAS, Customer anticipates, pursuant to that certain Purchase Agreement
Assignment between [ * ] and Customer (Assignment Agreement), taking delivery
from Boeing of one (1) new Boeing model 777-F aircraft with manufacturing serial
number [ * ]; and
WHEREAS, Boeing and Customer desire that, for the purposes of post-delivery
support and operation, [ * ].

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

P.A. 3157
Supplemental Agreement #6

 

S6 - 1



--------------------------------------------------------------------------------



 



Supplemental Agreement 6 to
Purchase Agreement No. 3157
NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree to supplement the Purchase Agreement as follows:
All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.
[ * ]
8. Effectiveness.
The matters, rights, obligations, mutual covenants and entitlements of Boeing
and Customer shall be effective upon Customer taking title to [ * ]. Should
Customer not take title to [ * ] pursuant to the Assignment Agreement, for any
reason, the matters, rights, obligations, mutual covenants and entitlements of
Boeing and Customer set forth in this Supplemental Agreement shall be null and
void.
EXECUTED as of the day and year first above written.

                  THE BOEING COMPANY       FEDERAL EXPRESS CORPORATION
 
               
By:
  /s/ Christopher L. Odegard       By:   /s/ Phillip C. Blum
 
               
 
               
Its:
  Attorney-In-Fact       Its:   Vice President —
 
              Aircraft Acquisitions/SAO

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

P.A. 3157
Supplemental Agreement #6

 

S6 - 2



--------------------------------------------------------------------------------



 



Supplemental Agreement No. 7
to
Purchase Agreement No. 3157
between
The Boeing Company
And
Federal Express Corporation
Relating to Boeing Model 777-FREIGHTER Aircraft
THIS SUPPLEMENTAL AGREEMENT, entered into as of the 17th day of March 2010, by
and between THE BOEING COMPANY (Boeing) and FEDERAL EXPRESS CORPORATION
(Customer);
W I T N E S S E T H:
WHEREAS, the parties entered into that certain Purchase Agreement No. 3157,
dated November 7, 2006 (Purchase Agreement), relating to the purchase and sale
of certain Boeing Model 777-FREIGHTER Aircraft (the Aircraft);
WHEREAS, the parties entered into an Aircraft General Terms Agreement, dated
November 7, 2006, as incorporated by reference into the Purchase Agreement
(AGTA);
WHEREAS, Customer anticipates acquiring and taking delivery of one (1) used
Boeing model 777-F aircraft with manufacturing serial number [ * ];
WHEREAS, Boeing and Customer desire that, for the convenience of the parties,
for purposes of post-delivery support and operation of [ * ].
NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree to supplement the Purchase Agreement as follows:

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

P.A. 3157
Supplemental Agreement #7

 

S7 - 1



--------------------------------------------------------------------------------



 



Supplemental Agreement 7 to
Purchase Agreement No. 3157
All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.
[ * ]
10. Effectiveness.
The matters, rights, obligations, mutual covenants and entitlements of Boeing
and Customer shall be effective upon Customer taking title to [ * ]. Customer
agrees to provide written notice to Boeing regarding the date Customer takes
title to [ * ]. Should Customer not take title to [ * ], for any reason, the
matters, rights, obligations, mutual covenants and entitlements of Boeing and
Customer set forth in this Supplemental Agreement shall be null and void.
EXECUTED as of the day and year first above written.

                  THE BOEING COMPANY       FEDERAL EXPRESS CORPORATION
 
               
By:
  /s/ Christopher L. Odegard
 
      By:   /s/ Phillip C. Blum
 
 
               
Its:
  Attorney-In-Fact       Its:   Vice President —
 
              Aircraft Acquisitions/SAO

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

P.A. 3157
Supplemental Agreement #7

 

S7 - 2



--------------------------------------------------------------------------------



 



Supplemental Agreement No. 8
to
Purchase Agreement No. 3157
between
The Boeing Company
And
Federal Express Corporation
Relating to Boeing Model 777-FREIGHTER Aircraft
THIS SUPPLEMENTAL AGREEMENT, entered into as of the 30th day of April 2010, by
and between THE BOEING COMPANY (Boeing) and FEDERAL EXPRESS CORPORATION
(Customer);
W I T N E S S E T H:
WHEREAS, the parties entered into that certain Purchase Agreement No. 3157,
dated November 7, 2006 (Purchase Agreement), relating to the purchase and sale
of certain Boeing Model 777-FREIGHTER Aircraft (the Aircraft); and
WHEREAS, Customer desires to add four (4) new Aircraft to the Purchase Agreement
with delivery months as follows;

  Delivery Month for new Aircraft   [ * ] [ * ] [ * ] [ * ]

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

S8 - 1



--------------------------------------------------------------------------------



 



Supplemental Agreement 8 to
Purchase Agreement No. 3157
NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree to supplement the Purchase Agreement as follows:
All terms used herein and in the Purchase Agreement, and not defined herein,
shall have the same meaning as in the Purchase Agreement.

1.   Remove and replace, in its entirety, the “Table of Contents” with the
revised Table of Contents attached hereto to reflect the changes made by this
Supplemental Agreement No. 8.   2.   Customer and Boeing hereby acknowledge and
confirm that four (4) new Aircraft with delivery months of [ * ], [ * ], [ * ]
and [ * ] are hereby added to the Purchase Agreement and will be collectively
called Block C Aircraft (Block C).   3.   Table 1-C attached hereto is hereby
added to the Purchase Agreement to incorporate the delivery dates and pricing of
the Block C Aircraft.   4.   Customer and Boeing agree that the Block C Aircraft
will be subject to and benefit from the same terms and conditions as the
Aircraft except as set forth herein and in writing signed by the authorized
representatives of the parties.   5.   Customer and Boeing agree that the Block
C Aircraft will be treated exactly as Block B Aircraft except:

  5.1   Delivery dates and pricing of Block C Aircraft will be determined by
Table 1-C.     5.2   Letter Agreement FED-PA—LA-1000790 titled “Special Matters
for Block C Aircraft” attached hereto is hereby added to the Purchase Agreement
to reflect certain agreements between Customer and Boeing with respect to Block
C Aircraft.     5.3   Letter Agreement 6-1162-RRO-1066 “Special Matters for
Block B Aircraft” shall not apply to the Block C Aircraft.     5.4   Letter
Agreement 6-1162-RRO-1068 titled “Special Provision — Block B Aircraft” shall
not apply to the Block C Aircraft.     5.5   Letter Agreement [ * ] titled [ * ]
shall not apply to the Block C Aircraft.

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

S8 - 2



--------------------------------------------------------------------------------



 



Supplemental Agreement 8 to
Purchase Agreement No. 3157

  5.6   Letter Agreement 6-1162-RCN-1798R1 titled “777 Boeing Converted
Freighter” shall not apply to the Block C Aircraft.     5.7   The Aircraft
Performance Guarantees detailed in Letter Agreement 6-1162-RCN-1791 are
applicable to the Block C Aircraft.     5.8   Letter Agreement 6-1162-RRO-1065
“Aircraft Performance Guarantees for Block B Aircraft” shall not apply to the
Block C Aircraft.

6.   As a result of adding the Block C Aircraft to the Purchase Agreement,
advance payments in the amount of $[ * ] will be due concurrent with Customer’s
written confirmation to Boeing as detailed in Article 7 below.   7.   This
Supplemental Agreement shall not be effective unless and until, and the matters
expressed herein are expressly conditioned upon, Customer receiving approval
from the board of directors of Customer’s parent company, FedEx Corporation.
Should such approval not be granted and confirmed in writing by Customer to
Boeing by May 3, 2010, this Supplemental Agreement shall automatically terminate
and be null and void in all respects, and neither party shall owe any obligation
to the other party with respect to the matters expressed herein; provided,
however, no such termination shall otherwise impact the parties’ rights and
obligations existing under the Purchase Agreement prior to this Supplemental
Agreement. For the sake of clarity, neither party shall be deemed to be in
default hereunder for failing to have performed any obligation created under
this Supplement Agreement, including without limitation any payment obligation,
prior to the receipt by Boeing of the aforementioned written confirmation.

EXECUTED as of the day and year first above written.

                  THE BOEING COMPANY       FEDERAL EXPRESS CORPORATION
 
               
By:
  /s/ Richard R. Ochs       By:   /s/ Phillip C. Blum
 
               
 
               
Its:
  Attorney-In-Fact       Its:   Vice President —
 
              Aircraft Acquisitions/SAO

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

 

S8 - 3



--------------------------------------------------------------------------------



 



Supplemental Agreement 8 to
Purchase Agreement No. 3157
TABLE OF CONTENTS

              SA       NUMBER  
 
       
ARTICLES
       
 
       
1. Quantity, Model and Description
       
 
       
2. Delivery Schedule
       
 
       
3. Price
       
 
       
4. Payment
       
 
       
5. Miscellaneous
       
 
       
TABLE
       
 
       
1. Aircraft Information Table
    5  
 
       
1B Block B Aircraft Information Table
    4  
 
       
1C Block C Aircraft Information Table
    8  
 
       
EXHIBIT
       
 
       
A. Aircraft Configuration
    4  
 
       
A1. Aircraft Configuration (Block B Aircraft)
    4  
 
       
B. Aircraft Delivery Requirements and Responsibilities
       
 
       
SUPPLEMENTAL EXHIBITS
       
 
       
AE1. Escalation Adjustment/Airframe and Optional Features
       
 
       
CS1. Customer Support Variables
       
 
       
EE1. Engine Escalation/Engine Warranty and Patent Indemnity
       
 
       
SLP1. Service Life Policy Components
       

          P.A. No. 3157   4   SA 8     BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



Supplemental Agreement 8 to
Purchase Agreement No. 3157

                      SA         NUMBER
 
     
LETTER AGREEMENT
           
 
           
3157-01
  777 Spare Parts Initial Provisioning        
 
           
3157-02
  Demonstration Flight Waiver        
 
           
6-1162-RCN-1785
  [ * ]        
 
           
6-1162-RCN-1789
  Option Aircraft
Attachment to Letter 6-1162-RCN-1789   Exercised in SA # 4
 
           
6-1162-RCN-1790
  Special Matters        
 
           
6-1162-RCN-1791
  Performance Guarantees       4
 
           
6-1162-RCN-1792
  Liquidated Damages Non-Excusable
Delay        
 
           
6-1162-RCN-1793
  Open Configuration Matters        
 
           
6-1162-RCN-1795
  AGTA Amended Articles        
 
           
6-1162-RCN-1796
  777 First-Look Inspection Program        
 
           
6-1162-RCN-1797
  Licensing and Customer Supplemental Type Certificates        
 
           
6-1162-RCN-1798
  777 Boeing Converted Freighter   Deleted in SA # 4
 
           
6-1162-RCN-1798 R1
  777 Boeing Converted Freighter       4
 
           
6-1162-RCN-1799
  [ * ]        
 
           
6-1162-RRO-1062
  Option Aircraft       4
 
           
6-1162-RRO-1065
  Performance Guarantees for Block B Aircraft       4
 
           
6-1162-RRO-1066
  Special Matters for Block B Aircraft       4
 
           
6-1162-RRO-1067
  Special Matters for Option Aircraft detailed in
Letter Agreement 6-1162-RRO-1062       4
 
           
6-1162-RRO-1068
  Special Provision — Block B Aircraft       4  
 
           
FED-PA—LA-1000790
  Special Matters for Block C Aircraft       8

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

          P.A. No. 3157   5   SA 8     BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



Supplemental Agreement 8 to
Purchase Agreement No. 3157

              DATED AS OF:
 
     
SUPPLEMENTAL AGREEMENTS
   
 
       
Supplemental Agreement No. 1
  May 12, 2008
 
       
Supplemental Agreement No. 2
  July 14, 2008
 
       
Supplemental Agreement No. 3
  December 15, 2008
 
       
Supplemental Agreement No. 4
  January 9, 2009
 
       
Supplemental Agreement No. 5
  January 11, 2010
 
       
Supplemental Agreement No. 6
  March 17, 2010
 
       
Supplemental Agreement No. 7
  March 17, 2010
 
       
Supplemental Agreement No. 8
  April 30, 2010

          P.A. No. 3157   6   SA 8     BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



Supplemental Agreement 8 to
Purchase Agreement No. 3157

                                         
 
                  D019W007FED7F-1,                
 
                  Rev A dated Sept 9,                
Airframe Model/MTOW:
  777-Freighter   766000 pounds   Detail Specification:       2009              
 
 
                                       
Engine Model/Thrust:
  GE90-110B1L   110100 pounds   Airframe Price Base Year/Escalation Formula:    
      Jul-08           ECI-MFG/CPI
 
                                       
Airframe Price:
      $   [ * ]   Engine Price Base Year/Escalation Formula:           N/A      
    N/A
 
                                       
Optional Features:
      $   [ * ]                            
 
                                   
 
                                       
Sub-Total of Airframe and Features:
      $   [ * ]   Airframe Escalation Data:                        
 
                                       
Engine Price (Per Aircraft):
      $   0   Base Year Index (ECI):                 103.1      
 
                                       
Aircraft Basic Price (Excluding BFE/SPE):
      $   [ * ]   Base Year Index (CPI):                 208.2      
 
                                   
 
                                       
Buyer Furnished Equipment (BFE) Estimate:
      $   [ * ]                            
 
                                       
Seller Purchased Equipment (SPE) Estimate:
      $   0                            
Non-Refundable Deposit/Aircraft at Def Agreement:
      $   0                            

                                                                               
      Advance                                                 Payment Per      
                                  Escalation     Aircraft (Amts.                
                        Estimate     Due/Mos. Prior                            
    Escalation     Adv Payment     to Delivery):                     Delivery  
Number of     Factor     Base     Due     24 Mos.     21/18/15/12/9/6 Mos.    
Total   Date   Aircraft     (Airframe)     Price Per A/P     At Signing     4%  
  5%     35%  
Block C Aircraft
                                                       
[ * ]
    1       1.0579     $ [ * ]     $ [ * ]     $ [ * ]     $ [ * ]     $ [ * ]  
[ * ]
    1       1.0721     $ [ * ]     $ [ * ]     $ [ * ]     $ [ * ]     $ [ * ]  
[ * ]
    1       1.0748     $ [ * ]     $ [ * ]     $ [ * ]     $ [ * ]     $ [ * ]  
[ * ]
    1       1.076     $ [ * ]     $ [ * ]     $ [ * ]     $ [ * ]     $ [ * ]  

      Note:   Option Features same as Block B Aircraft (Exhibit A1). Option
pricing on this Table 1-C shows Options priced in Jul-2008$   *   Blank spaces
contained confidential information which has been filed separately with the
Securities and Exchange Commission pursuant to Rule 24b-2 under the Securities
Exchange Act of 1934, as amended.

          P.A. No. 3157   7   SA 8     BOEING PROPRIETARY    

 

 



--------------------------------------------------------------------------------



 



April 30, 2010
6-1162-RRO-1144
Federal Express Corporation
2955 Republican Drive
Memphis, TN 38118

     
Attention:
  Mr. Kevin Burkhart
Managing Director — Aircraft Acquisitions & Sales
 
   
Subject:
  [ * ]
 
   
Reference:
  Supplemental Agreement No. 8 to Purchase Agreement 3157, dated November 7,
2006, between The Boeing Company (Boeing) and Federal Express Corporation
(Customer) relating to Model 777-FREIGHTER Aircraft (the Aircraft)

Dear Mr. Burkhart:
In consideration of the strong business relationship between Boeing and
Customer, and Customer executing Supplemental Agreement No. 8, Boeing has agreed
to [ * ].
Further Customer agrees and acknowledges that Attachment A cannot be
revised/modified in anyway unless specifically agreed to in writing by Boeing.

          Very truly yours,    
 
        THE BOEING COMPANY    
 
       
By:
  /s/ Richard R. Ochs
 
   
 
        Its: Attorney-In-Fact    
 
        ACCEPTED AND AGREED TO this    
 
        Date: April 30, 2010    
 
        FEDERAL EXPRESS CORPORATION    
 
       
By:
  /s/ Phillip C. Blum
 
   
 
        Its: Vice President — Aircraft Acquisitions/SAO    

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Federal Express
PA 3157
[ * ]

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



Federal Express
PA 3157
[ * ]

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



FED-PA—LA-1000790
Federal Express Corporation
3610 Hacks Cross
Memphis TN 38125

     
Subject:
  Special Matters for Block C Aircraft
 
     
Reference:
  Purchase Agreement No. 3157 (the Purchase Agreement) between The Boeing
Company (Boeing) and Federal Express Corporation (Customer) relating to Model
777-FREIGHTER aircraft (the Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Purchase Agreement.
[ * ]
8. ADVANCE PAYMENT SETOFF RIGHTS
Customer agrees that if it defaults on any monetary obligation under the
Purchase Agreement and has failed to cure such default within five (5) calendar
days of receiving written notice from Boeing, then Boeing may apply any/all
advance payments paid by Customer to cure, in part or in whole, any default made
with respect to any Aircraft or other obligation in the Purchase Agreement. In
the event that Boeing exercises such setoff rights and applies any advance
payments to cure any such default by Customer with respect to an Aircraft or
other obligation in the Purchase Agreement, Boeing will be entitled to require
Customer to replace within ten days of written notice, the amount of advance
payments applied to cure such default such that the total amount of advance
payments will be restored to the aggregate amount of advance payments owed at
that time by Customer.
[ * ]
10. PUBLIC ANNOUNCEMENT
Notwithstanding the terms in the Purchase Agreement, neither Party shall in any
manner advertise or make any public statement regarding Customer’s purchase of
the Block C Aircraft without the prior written consent of the other Party.
Neither Party shall disclose any details of this Agreement to any third party
except as may be authorized in writing by an authorized officer of the other
Party.
Confidential Treatment. Customer understands that certain commercial and
financial information contained in this Letter Agreement /and attachment(s)
hereto is considered by Boeing as confidential. Customer agrees that it will
treat this Letter Agreement and the information contained herein as confidential
and will not, without the prior written consent of Boeing, disclose this Letter
Agreement or any information contained herein to any other person or entity.

      *   Blank spaces contained confidential information which has been filed
separately with the Securities and Exchange Commission pursuant to Rule 24b-2
under the Securities Exchange Act of 1934, as amended.

BOEING PROPRIETARY

 

 



--------------------------------------------------------------------------------



 



If the foregoing correctly sets forth your understanding of our agreement with
respect to matters described above, please indicate your acceptance and approval
below.

          Very truly yours,    
 
        THE BOEING COMPANY    
 
       
By:
  /s/ Richard R. Ochs
 
   
 
        Its: Attorney-In-Fact    
 
        ACCEPTED AND AGREED TO this    
 
        Date: April 30, 2010    
 
        FEDERAL EXPRESS CORPORATION    
 
       
By:
  /s/ Phillip C. Blum    
 
 
 
    Its: Vice President — Aircraft Acquisitions/SAO    

BOEING PROPRIETARY

 

 